Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-12-2007

Travillion v. Coffee
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-1873




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Travillion v. Coffee" (2007). 2007 Decisions. Paper 449.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/449


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                 NOT PRECEDENTIAL

         UNITED STATES COURT OF APPEALS
              FOR THE THIRD CIRCUIT




                       No. 06-1873


                JAMAR L. TRAVILLION,

                                      Appellant

                             v.

TERESA COFFEE, Head Director of Operations of Air Mart in
the A.C.J.; ARAMARK CORRECTIONAL SERVICES, INC.
              Allegheny County Jail Operation




      On Appeal From the United States District Court
         For the Western District of Pennsylvania
                   (D.C. No. 04-cv-00911)
        District Judge: Honorable David S. Cercone


         Submitted under Third Circuit LAR 34.1(a)
                       July 3, 2007


  Before: BARRY, CHAGARES and ROTH, Circuit Judges

            (Opinion Filed September 12, 2007)

                      ____________

                      OPINION
                      ____________
PER CURIAM

       Plaintiff Jamar L. Travillion appeals pro se from an order of the United States District

Court for the Western District of Pennsylvania granting summary judgment in favor of

defendant Aramark Correctional Services, Inc. We will affirm.

       In his civil rights complaint, Travillion alleges that Aramark Correctional Services,

Inc. (hereinafter “Aramark”), a company he contends oversees food preparation and

commissary needs for the Allegheny County Jail, violated the First, Fourteenth, and Eighth

Amendments when Aramark served vegetarian meals to all of the inmates at the jail during

Lent in 2004. Travillion, a Protestant, alleges that the provision of meatless meals forced

him to practice a religious tenet of Catholicism. He further contends that in order to avoid

the practice of Catholicism, he was forced to “hunger strike” on seven different days in 2004.

For his perceived injury, Travillion seeks $75,000 in damages.

       Aramark did not answer Travillion’s complaint. When Travillion subsequently

moved for a default judgment at the direction of the District Court, Aramark filed a motion

to dismiss or, in the alternative, for summary judgment. In that motion, Aramark contended

that Travillion had failed to properly serve Aramark. The District Court denied the motion

for default and entered summary judgment in Aramark’s favor in accordance with the

Magistrate Judge’s Report and Recommendation. Travillion’s timely appeal followed.




                                              2
        We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291.1

        As a preliminary matter, we observe that the District Court refused to grant

Travillion’s motion for a default judgment because Aramark had not been properly served

with the complaint. The District Court then proceeded to enter summary judgment in

Aramark’s favor. As proper service is a prerequisite to personal jurisdiction, the District

Court should not have entered summary judgment under these circumstances. See Grand

Entertainment Group, LTD v. Star Media Sales, Inc., 988 F.2d 476, 492 (3d Cir. 1993) (“A

district court’s power to assert in personam authority over parties defendant is dependent not

only on compliance with due process but also on compliance with the technicalities of Rule

4.”). However, this error is of no moment here because, as explained below, Travillion’s

action could have been properly dismissed under 28 U.S.C. § 1915(e)(2)(B), prior to service

of process. See 28 U.S.C. § 1915(e)(2)(B).

        In order to establish a section 1983 civil rights claim, a claimant must show: “(1) that

the conduct complained of was committed by a person acting under color of state law; and

(2) that the conduct deprived a person of rights, privileges, or immunities secured by the

Constitution or laws of the United States.” Robb v. City of Philadelphia, 733 F.2d 286, 290-



    1
       Travillion also named Teresa Coffee, an Aramark employee, in his complaint, but
Coffee was dismissed from this action in April 2005 because service was not effectuated
upon her as required by Federal Rule of Civil Procedure 4(m). Although not specified by the
District Court, such dismissals are ordinarily without prejudice. Because Coffee was never
served with the Complaint, she did not become a party to this case, and therefore the District
Court’s order entering summary judgment in favor of Aramark is final and appealable. See
U.S. v. Studivant, 529 F.2d 673, 674 n.2 (3d Cir. 1976).

                                               3
91 (3d Cir. 1984) (citing Parratt v. Taylor, 451 U.S. 527, 535 (1981)). Although the District

Court failed to establish whether or not Aramark was a state actor, we will assume, without

deciding, for purposes of this appeal, that Aramark was acting under color of state law when

it served vegetarian meals at the Allegheny County Jail. The question then becomes whether

Aramark’s actions deprived Travillion of a right, privilege or immunity secured by the

Constitution. For the following reasons, we conclude that Aramark’s actions did not deprive

Travillion of any constitutional right.

I. Establishment Clause Claim

       Travillion alleges that Aramark violated the Establishment Clause of the First

Amendment of the United States Constitution by serving all of the inmates at the Allegheny

County Jail vegetarian meals during the 2004 Lent season. This contention is without merit.

Under Lemon v. Kurtzman, 403 U.S. 602, 612-13 (1971), an action challenged under the

Establishment Clause is unconstitutional if (1) it lacks a secular purpose, (2) its primary

effect either advances or inhibits religion, or (3) fosters an excessive entanglement of

government with religion. See also Modrovich v. Allegheny County, Pennsylvania, 385 F.3d

397, 401 (3d Cir. 2004) (discussing the Lemon test).       Here, Aramark’s actions had the

secular purpose of feeding the inmates. The service of these meals did not have the primary

effect of advancing Catholicism or inhibiting other religions, nor did it foster the excessive

entanglement of government with religion. As the District Court observed, the eating of a

vegetarian repast is not inherently linked to a religious practice. Vegetarian meals are



                                              4
regularly eaten by many different people on an everyday basis, regardless of their religion.

II. Equal Protection Claim

       Travillion’s equal protection claim is likewise without merit. The Equal Protection

Clause of the Fourteenth Amendment commands that similarly situated persons be treated

alike. See City of Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 439 (1985) (citing Plyler

v. Doe, 457 U.S. 202, 216 (1982)). An equal protection claim can be brought by a “class of

one,” a plaintiff alleging that he has been “intentionally treated differently from others

similarly situated and that there is no rational basis for the difference in treatment.” See

Village of Willowbrook v. Olech, 528 U.S. 562, 564 (2000) (per curiam). There was no

improper differential treatment here because, as noted above, all of the prisoners were served

vegetarian meals during Lent, irrespective of their religion. Further, Travillion’s complaint

does not allege that his Protestant faith required him to eat certain types of meals, or that

Aramark refused to accommodate his religious dietary needs, while simultaneously

accommodating the dietary requirements of other similarly situated inmates.

III. Eighth Amendment Claim

       Travillion also complains that Aramark’s actions violated the Eighth Amendment.

However, because Travillion was a pre-trial detainee at the time of the actions he complains

of, the Eighth Amendment does not apply to him. Instead, Travillion is eligible for protection

under the Due Process clause. As discussed above, Travillion claims his constitutional rights

were violated when he was served vegetarian meals on eight days during Lent in 2004 and



                                              5
chose to “hunger strike” on those occasions. Travillion’s claim of a constitutional injury

premised on his own refusal to eat anything when he was served a small number of vegetarian

meals is not worthy of serious consideration and merits dismissal under 28 U.S.C. §

1915(e)(2)(B). See Deutsch v. United States, 67 F.3d 1080, 1087 (3d Cir. 1995) (court may

focus on whether action is frivolous in the sense that it is of little or no weight, value or

importance, not worthy of serious consideration, or trivial). Further, Travillion appears to

contend that Aramark is somehow responsible for certain alleged retaliatory actions taken by

prison employees (who are not parties to this action) after Travillion complained about the

vegetarian meals. Aramark is clearly not liable for the actions of prison staff who are not

Aramark employees.

       For these reasons, we will affirm the District Court’s order.2 To the extent Travillion

attempts to raise any issues for the first time on appeal, we decline to address them.




   2
     Travillion also appeals from a number of other orders, including an order denying a
motion for default judgment, a motion to compel discovery, and a motion under Federal Rule
of Civil Procedure 56(f). We are satisfied that the District Court properly resolved these
motions.